ON STATE’S PETITION FOR DISCRETIONARY REVIEW
CHAPA, Justice.
On State’s Petition for Discretionary Review, among other things, the State bitterly complains that this court erroneously found that “contrary to the provisions of Tex.R.App.P. 74, the State has failed to properly direct this court to the record where the alleged objection by appellant took place, which formed the basis of the State’s contention.”
A reexamination of the record reflects that the pages the State cites in its brief wherein the objection is supposedly found do not coincide with the pages in the record before this court. This discrepancy is possibly due to the fact that the statement of facts was filed within the transcript. Rule 74 is obviously referring to the record before the appellate court in instructing the parties to direct the court to the record wherein their contentions lie. If the State had cited the pages in its brief to coincide with the pages in the record before this Court, it would have complied with Rule 74, and the temporary confusion would have been eliminated. Nevertheless, the confusion was temporary since a search of the record by this Court made it aware of what the State was contending, and it was sufficiently addressed in the opinion. The com*745plaint is unfounded and we find no reason to modify the opinion.